Citation Nr: 1530127	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-49 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of meningitis with migraine headaches.  

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from April to December 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  In April 2014, the Board remanded this case for additional development.  The claims file has since bene returned to the Board for further appellate consideration.

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the Veteran's claims for increase for residuals of meningitis with migraine headaches and service connection for a back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted, the Board remanded this case for additional development in April 2014.  While it appears that the Appeals Management Center attempted to comply with the directives of the Board's April 2014 remand, the AMC's efforts in that regard appear to have been frustrated by an inability to locate the Veteran.  As such, the Veteran failed to appear for the requested examination(s) pertaining to the claims on appeal in July 2014, and it appears that VA development letters were not mailed to the Veteran's last known address of record in Loganville, Georgia as opposed to his current address.  

Indeed, the AMC attempted to contact the Veteran in an April 2014 letter at his last known address of record in Loganville, Georgia to seek his assistance in locating and obtaining identified private treatment and incarceration medical records pertinent to the claims on appeal.  Unfortunately, however, a March 2014 Mental Health Veterans Justice outpatient note from the Charleston VAMC indicates that the Veteran reported that he lived in Holly Hill, South Carolina at that time and that he was incarcerated at the Charleston County Detention Center.  In addition, a March 2015 VA and SSA (Social Security Administration) State Prisoner Computer Match indicates that the Veteran was and had been confined at that same facility since October 1, 2014.  An "inmate search" of the Charleston County Sheriff's Office database conducted on the date of this remand indicates that the Veteran remains incarcerated at the Charleston County Detention Center for the Federal Marshal's Service on an "open" federal charge.

VA's duty to assist incarcerated Veterans requires VA to tailor, when possible, its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In light of the foregoing, additional development is necessary to obtain the Veteran's current address, which appears to be at the South Carolina detention facility identified in the March 2015 VA and SSA State Prisoner and Computer Match.  Once the Veteran's current address is obtained, all VA systems should be updated and the Veteran should be contacted and requested to assist VA in identifying and obtaining an outstanding records pertinent to the claims on appeal.  

As to the requested VA examination(s), VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.  

In this case, the Board requires information on the current severity of the Veteran's residuals of meningitis, to include migraine headaches, and  as to the nature and etiology of his claimed back disability and examinations were requested.  As it appears that the Veteran was likely incarcerated at the time of the scheduled examination(s), an attempt to schedule the examination(s) needed to be undertaken pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d.  As such, all steps taken to provide the requested examination(s) had to be documented so that the Board can understand when reading the documentation exactly what was done.  As these procedures were not followed, a new attempt to obtain the requested examination(s) must be provided following the relevant procedures. 

The AOJ should take this opportunity to obtain and associate with the claims files all identified outstanding and ongoing VA, private, and state incarceration treatment records relevant to the Veteran's claims for increase for residuals of meningitis with migraine headaches and for service connection for a back disability.  

Accordingly, the case is REMANDED for the following action:

1. Perform all development action necessary to confirm the Veteran's current contact information and mailing address, to include confirming any necessary updates to VA databases.  As of the date of this remand, it appears that the Veteran continues to be held at the South Carolina detention facility identified in the March 2015 VA and SSA Prisoner Computer Match ( in Virtual VA).  Confirmation of his current address should therefore be sought from that facility.  If he is no longer located at that facility, request information as to whether he was released or transferred to another state or federal detention or correctional facility.  All attempts to confirm this information should be properly documented in the claims file.  

2. Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA, private, and state treatment during incarceration for the claimed disabilities.  He should specifically be requested to submit authorization necessary to enable VA to obtain records of private and state medical treatment received for the claimed disabilities dating since his discharge from service (December 1984), to include records of any treatment received while incarcerated at Riker's Island Correctional Institution in New York and the Charleston County Detention Center, as well as records of any private treatment received from a doctor located on Lexington Street in New York as alluded to during the February 2014 hearing.  

Regardless whether the Veteran responds, obtain any relevant ongoing VA treatment records from the Atlanta and Charleston VAMCs dating since May 2014.  All records requests and responses received should be documented in the claims file.

3. Take all reasonable measures to schedule the Veteran for the examinations requested below.  Confer with prison/detention center authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which is the most feasible option.

If, based on previous requests or circumstances, action is not possible, an explanation of this fact should be associated with the claims file by the RO/AMC.  

4. Once the record is complete, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of his residuals of meningitis with migraine headaches and the nature and etiology of his claimed back disability.  All indicated tests should be performed and the findings reported in detail.  A copy of this remand and any electronic records contained in Virtual VA and VBMS, must be made available to the examiner for review.  The examiner must review the entire claims folder, to include service treatment records, private treatment records, and the Veteran's statements and testimony of record.  

The examiner should identify all currently diagnosed back disabilities, and respond to the following:

a). State whether it is at least as likely as not that any identified back disability was incurred during service, to include lumbar puncture in May 1984 and diagnosis of aseptic meningitis; 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should specifically comment upon the Veteran's testimony with respect to experiencing back pain in service and since that time; lumbar spine x-ray in October 2001 showing mild L4-5 disc space narrowing; lumbar spine MRI in April 2007 showing multilevel degenerative disease - most pronounced at L4-5; and the Veteran's assertion that his current back problems are a result of spinal taps performed in service which have resulted in recurrent pain and swelling in that area ever since.

b). State whether it is at least as likely as not that that any identified back disability is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected residuals of meningitis with migraine headaches.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's back disability before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

c). State whether the Veteran currently has any residual disabilities resulting from his service-connected status post spinal meningitis and, if so, identify each residual, to include migraine headaches, and describe any functional effects that such residual has on the Veteran's activities of daily life and his occupational functioning.

The examiner must provide a complete rationale his or her opinion with references to the evidence of record.  Citation to medical authority/treatise would be extremely helpful. 

If for any reason an examination is not possible, a medical opinion should be obtained from an appropriate medical professional addressing the inquiries above to the extent possible based on the evidence of record.

5. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, implement corrective procedures at once.

6. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




